DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of 01/04/2021 has been considered.  The election requirement between species I-IV has been withdrawn.  All pending claims (1, 3, 5-11, 15-20) are being considered in this Office Action 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11, 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 8 “an aperture”.  It is not understood if it is the same aperture referred to in line 6 or not.  For examination purpose it is assumed that it is.

Claim 1 line 25 recites “a beamforming instance”.  It is not understood if it is the same focal point and depth referred to in line 6-7 or not.  For examination purpose it is assumed that it is.
Claim 1 recites in line 10 “an aperture”.  It is not understood if it is the same aperture referred to in the preceding lines or not.  For examination purpose it is assumed that it is.
Claim 1 recites in lines 10-11 “a focal point of a specific depth”.  It is not understood if it is the same aperture referred to in the preceding lines or not.  For examination purpose it is assumed that it is.
Claim 1 line 24 recites “the current aperture”.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is not clear what step in the process is or can be referred to as current.
Claim 1 line 25 recites “a beamforming instance”.  It is not understood if it is the same aperture referred to in the preceding lines or not.  For examination purpose it is assumed that it is.
Claim 1 line 24 recites “the current aperture”.  It is not clear what step in the process is referred to as current, and hence which aperture is current aperture.
Claims 3, 5-11, 15-20 recite or encompass similar limitations and they are rejected for same reasons.   

Prior art of record 
The prior art made of record shows relevant references to the subject matter.  The following analysis is in view of interpretation applied by examiner in the 112 rejection discussed above.  As per claim 1, Magee [US 20120143059 A1], is considered closest art of record in that teaches an ultrasound beamforming method with reconfigurable aperture for an ultrasound imaging system (Magee Fig 2) comprising the steps of:
A)    Providing an ultrasonic array formed of individual ultrasonic array elements configured for transmission and receiving (Fig 2 items112);
B)    Dividing a subset of the individual array elements into a plurality of individual channels forming an aperture associated with a focal point of a specific depth for a beamforming instance, wherein each channel comprises at least one array element (Magee Fig 2 each element comprises the channel and focal point at a distance is shown);
C)    Creating a signal for each channel forming an aperture associated with a focal point of a specific depth for a beamforming instance (Magee Fig 2 signals from 112);
D)    Sampling, at a sampling rate, the signals of the channels forming an aperture associated with a focal point of a specific depth for a beamforming instance (Magee ¶0029).
Lederman [US 4127034 A], teaches  F) providing a multiplexor address controller configured to form the current aperture at a beamforming instance from all the individual elements of array that are connected to an analog to digital converter (Lederman Fig 1, Col 3 lines 17-40,  Col 5 lines 55 to Col 6 line 8.  Control of MUX switches through item 26).
Examiner does not find it obvious to modify references of record to show all the limitations of the recited claim including Reconfiguring the aperture at distinct beamforming instances by at least one of Increasing the number of channels forming the aperture at a beam forming instance with an increasing depth of focal point while simultaneously decreasing the sampling rate with an increasing depth of focal point and dynamically update the address of the channels forming the current aperture at a beamforming instance that are connected to ADC.  

Status of Claims
No claims are allowed or objected to as allowable in view of the pending 112 (b) rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793